Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1, 2 and 4-14 are distinguishable over the prior art.  As per claims 1, 13 and 14, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, providing boost control which controls motor operation to generate a motor torque exceeding an allowable torque of the motor such that the generation of the feeling of real gear shifting and the boost control are performed in conjunction with each other.  Dependent claims 2 and 4-12 are distinguishable for at least the same reasons.  Schuessler (US 2014/0195088) is deemed the closest prior art which discloses a system (13) for an electric vehicle (Fig. 1; Abs.) that performs the functions of generating a motor torque command using accelerator pedal input (8) and virtual gear-shift [0006, 0010] and operating a motor to simulate the feeling of gear-shifting [0014].  The driver can request stronger acceleration through the accelerator and gear-shift to increase the driving torque of the motor [0015].  However, Schuessler does not appear to disclose or suggest providing boost control which controls motor operation to generate a motor torque exceeding an allowable torque of the motor such that the generation of the feeling of real gear shifting and the boost control are performed in conjunction with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661